FIRST DIVISION
                                BARNES, P. J.,
                            BROWN and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                   February 15, 2022




In the Court of Appeals of Georgia
 A22A0131. CARSWELL v. THE STATE.

      BROWN, Judge.

      Following a jury trial, Reginald Carswell appeals from his conviction for

felony theft by receiving stolen property. He challenges the sufficiency of the

evidence to support his felony sentence. Because we agree the evidence is insufficient

to support the felony sentence, we vacate the sentence and remand for resentencing

as a misdemeanor.

             On appeal the evidence must be viewed in the light most
      favorable to support the verdict, and [Carswell] no longer enjoys a
      presumption of innocence; moreover, an appellate court determines
      evidence sufficiency and does not weigh the evidence or determine
      witness credibility. The verdict must be upheld if any rational trier of
      fact could have found the essential elements of the crime beyond a
      reasonable doubt.
(Citation and punctuation omitted.) Denson v. State, 240 Ga. App. 207 (1) (523 SE2d

62) (1999). So viewed, the evidence at trial showed that the victim owned a 2008

Ford Econoline van which she purchased on April 4, 2015, for $8,000.1 On November

24, 2017, the victim’s husband and a friend drove the van to a painting job and left

the keys inside the van. While they worked, someone drove off with the van. Later

that evening, officers were notified that a license plate recognition reader had

recognized the stolen van in the area of Donnelly Avenue and Lee Street. Officers

located the van, conducted a traffic stop, and identified Carswell as the driver and

sole occupant of the vehicle. When Carswell could not provide any identifying

information about the owner of the vehicle, he was arrested. Both the victim and the

officer who recovered the van testified that there was no damage to the van since it

had been stolen with the keys still in it.

      Carswell was indicted for theft by receiving stolen property in violation of

OCGA § 16-8-7 (Count 1) in that “on the 24th day of November, 2017, [he] did

unlawfully receive and retain stolen property, to wit: 2008 Ford Econoline, of a value


      1
        The State introduced into evidence the title to the van, which showed that it
belonged to the victim and that as of May 15, 2018, the van was worth $2,990. The
victim, however, did not testify about the documents.

                                             2
of at least $5,000 but less than $25,000 and the property of [the victim]; said property

having been stolen from [the victim] and said accused should have known said

property was stolen[.]” Carswell also was indicted for misdemeanor driving with a

suspended license (Count 2). The jury found Carswell guilty on Count 1 and he

stipulated to his guilt on Count 2. The trial court imposed a ten-year felony sentence

on Count 1, with five years to serve and the balance suspended, and a twelve-month

sentence on Count 2 to run concurrently to Count 1.

      Carswell contends the State failed to prove the van had a value exceeding

$5,000. Therefore, the trial court should have sentenced him for the misdemeanor

offense of theft by receiving stolen property instead of the felony offense. We agree.

      “A person commits the offense of theft by receiving stolen property when he

receives, disposes of, or retains stolen property which he knows or should know was

stolen unless the property is received, disposed of, or retained with intent to restore

it to the owner.” OCGA § 16-8-7 (a). While value is not an element of theft by

receiving, it is relevant for the purpose of distinguishing between a misdemeanor and

a felony for sentencing. Denson, 240 Ga. App. at 208 (2). The applicable sentence for

theft by taking is governed by OCGA § 16-8-12 (a), which pertinently provides that

a person convicted of that offense will be punished as for a misdemeanor except: “If

                                           3
the property which was the subject of the theft was at least $5,000.00 in value but was

less than $25,000.00 in value, by imprisonment for not less than one nor more than

ten years and, in the discretion of the trial judge, as for a misdemeanor.” OCGA § 16-

8-12 (a) (1) (B).

      In order to establish the proper measure of value under OCGA § 16-8-12, the

State must prove “the fair cash market value either at the time and place of the theft

or at any time during the receipt or concealment of the property.” English v. State,

288 Ga. App. 436, 438 (1) (654 SE2d 150) (2007). “It has been held that direct proof

of value is not essential in prosecutions for theft by taking but proof of value may be

shown by inference. This is but a restatement of the principle that circumstantial

evidence is sufficient to establish value.” (Citation and punctuation omitted.) Brown

v. State, 237 Ga. App. 231, 232 (1) (517 SE2d 529) (1999). This Court has held that

“cost price, if coupled with other evidence, may be admitted as an element upon

which an opinion may be formed as to the item’s value.” (Citation and punctuation

omitted.) Id. Examples of other evidence combined with the purchase price to support

valuation include condition of the property, use history, and photographs. See

Champion v. Dodson, 263 Ga. App. 286 (587 SE2d 402) (2003); Brown, 237 Ga.

App. at 232-233 (1); Yarber v. State, 144 Ga. App. 781 (242 SE2d 372) (1978)

                                          4
(stolen property used very little and was in “‘new’” condition). And the “testimony

of the owner of the value of stolen items based upon [her] experience in buying them,

coupled with the jury’s awareness of the value of ‘everyday objects,’ is sufficient to

allow the jury to consider such opinion evidence and make reasonable deductions

exercising their own knowledge and ideas.” (Citation and punctuation omitted.)

English, 288 Ga. App. at 438 (1). Here, the victim testified that she purchased the van

for $8,000, two-and-a-half years before Carswell was arrested while in possession of

the van, and the State presented documents showing the van was valued at $2,990 at

the time of trial, seven months after Carswell was arrested. The State presented no

other testimony or evidence at trial about the value of the van at the time it was

stolen. Nor did it submit photographs of the van or “other evidence” regarding its

condition or value. Compare Brown, 237 Ga. App. at 232-233 (1)

      The State maintains that it presented evidence that the van cost $8,000 when

it was purchased in 2015, that it was not damaged when it was recovered on

November 24, 2017, and that it had a valuation of $2,990 in May 2018. According

to the State, this evidence “was sufficient for a reasonable trier of fact to find

[Carswell] guilty beyond a reasonable doubt of theft by receiving stolen property, and

the State presented sufficient evidence from which the jury was authorized to

                                          5
determine that the fair market value of the stolen van was at least $5,000.” On the

contrary, the State’s evidence fails to prove the fair cash market value either at the

time and place of the theft or at any time during the receipt or concealment of the

property. See English, 288 Ga. App. at 438 (1). And, as Carswell points out in his

reply brief, “the State does not explain how a valuation of $2,990 tends to prove that

a vehicle is worth at least $5,000.” “[I]t would require pure guesswork and

speculation on the part of the jury to conclude that” a vehicle purchased in April 2015

for $8,000 and valued in May 2018 for $2,990 would have a fair market value of at

least $5,000 in November 2017. Graham v. State, 251 Ga. App. 395, 397 (1) (c) (554

SE2d 528) (2001) (owner’s testimony that she purchased keyboard three years prior

for $950 and that she would have sold it used for $299 to $399 insufficient to show

value of $500 to support felony conviction). Compare Reese v. State, 313 Ga. App.

746, 747-748 (1) (b) (722 SE2d 441) (2012) (owner’s testimony that she or her

husband purchased jewelry and that it had a value of more than $500 coupled with

jury’s awareness of the value of everyday objects sufficient evidence to support

felony sentence for theft by receiving stolen property). While the State’s evidence as

to value is insufficient to support a felony theft by receiving conviction, it does

support a misdemeanor theft by receiving charge. See English, 288 Ga. App. at 439

                                          6
(1); Graham, 251 Ga. App. at 397 (1) (c); Denson, 240 Ga. App. at 208 (2).2

Accordingly, we vacate the felony conviction and remand with direction that a

conviction and sentence be entered for the misdemeanor offense.

      Judgment vacated and case remanded with direction. Barnes, P. J., and

Hodges, J., concur.




      2
       Note that these cases were decided under a prior version of the statute which
provided for a felony sentence if the State proved the value of the property exceeded
$500.

                                         7